Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on February 19, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Objections
Claim 1 is objected to because the claim does not end with a period. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 of U.S. Patent No. 10,958,706 (“Patent ‘706”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, the claims are anticipated by claims of Patent ‘706.
Instant Application
Patent ‘706
1. A method to automatically reconnect voice over IP calls using a mobile message server apparatus comprising: 

a storage device comprising computer executable program code; 

a processor coupled to the storage device, and at least a client Al and a client B1, wherein each client comprises a storage device comprising computer executable program code; and a processor coupled to the storage device, where the method to automatically reconnect further comprises: 
1. A method to automatically reconnect voice over IP calls using a mobile message server apparatus comprising: 

a storage device comprising computer executable program code; 

a processor coupled to the storage device, and at least a client A1 and a client B1, wherein each client comprises a storage device comprising computer executable program code; and a processor coupled to the storage device, where the method to automatically reconnect further comprises: 
the client Al in use by User A, connected to the client B 1 in use by User B in a voice over IP call by use of an intermediate server, wherein the intermediate server is configured to monitor a first signaling path health and a first media path health for the client Al and a second signaling path health and a second media path health for the client B1, wherein the client Al actively monitors the first signaling path health and the first media path health during the voice over IP call; 
a. the client A1 in use by User A, connected to the client B1 in use by User B in a voice over IP call by use of an intermediate server, wherein the intermediate server is configured to monitor a first signaling path health and a first media path health for the client A1 and a second signaling path health and a second media path health for the client B1, wherein the client A1 actively monitors the first signaling path health and the first media path health during the voice over IP call; 
based on said monitoring by the intermediate server, the intermediate server determines the client B 1 experiences a network problem based on the second media path health; 

based on said determination by the intermediate server that the client B 1 experiences a network problem, the intermediate server notifies the client Al that User B is experiencing a network problem; 

b. based on said monitoring by the intermediate server, the intermediate server determines the client B1 experiences a network problem based on the second signaling path health and the second media path health; 

c. based on said determination by the intermediate server, the intermediate server notifies the client A1 that User B is experiencing a network problem; 

d. based on said notification from the intermediate server, the client A1 indicating by use of a visual 


based on the initiation of the new connection with the client B2, the client B2 answers the new connection to the intermediate server;
e. based on said determination by the intermediate server that the client B1 experienced the network problem, the intermediate server begins a timer for the client B1 to reconnect, wherein when the timer exceeds a time threshold and the client B1 has not reconnected, the intermediate server initiates a new connection with a client B2; 

f. the client B2 answers the new connection to the intermediate server;

based on the intermediate server detecting that client B2 answered the new connection, the intermediate server actively monitors a third signaling path and a third media path to the client B2; 
g. based on the intermediate server detecting that client B2 answered the new connection, the intermediate server establishes and actively monitors a third signaling path and a third media path to the client B2;
based on said establishment of the third signaling path and third media path to the client B2, the intermediate server joins the client B2 with the client Al;
h. based on said establishment of the third signaling path and third media path to the client B2, the intermediate server joins the client B2 with the client A1;

i. upon said joining, the intermediate server sends the client A1 a message to cancel the visual or audio indicator in response to the intermediate server determining that the third signaling and third media paths are established; j. upon receipt of the message to cancel the visual or audio indicator, the client A1 removes the visual or audio indicator on the client A1 that User B is experiencing a network problem.


Claims 2-3, 5 are not unpatentable over claims 1, 4-5 of Patent ‘706.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 9, there is insufficient antecedent basis for “the first client” and “the second client.”
Regarding claim 10, the claim recs in part, “wherein the processor executes the computer executable program code which further comprises:” followed by steps such as “monitoring” and “determining.”  It is not clear how executable program code comprises the steps.  It is not clear what subject matter is being claimed. 
Regarding claim 11, the claim is directed to a functionality of the client, “the first client indicates by use of a visual or audio indicator to a user….”  Claim 10 is directed to a “mobile message server,” and therefore, the subject matter of claim 11 does not further limit, by function or structure, the claimed server.  Therefore, the scope of the invention is not clear.  Claim 13 is also directed to the functionality of the client “the first client removes the visual or audio indicator,” and claim 14 further limits the client of claim 11.  The claims are rejected under a similar rationale as claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites, “wherein the client Al actively monitors the first media path health and the first media path health.”  Claim 5 fails to further limit the subject matter of claim 1 because the subject matter is already disclosed by claim 1, which recites in part, “wherein the client Al actively monitors the first signaling path health and the first media path health during the voice over IP call.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ger US Patent Publication No. 2010/0322388 (“Ger”) in view of Gisby et al. US Patent Publication No. 2012/0263287 (“Gisby”), Partanen et al. US Patent Publication No. 2003/0223570 (“Partanen”), Bouchard US Patent Publication No. 2008/0101247 (“Bouchard”), and Gunnalan et al. US Patent Publication No. 2016/0094589 (“Gunnalan”).

Regarding claim 1, Ger teaches a method to automatically reconnect voice over IP calls using a mobile message server apparatus comprising: 
a storage device comprising computer executable program code; 

a processor coupled to the storage device, where the method to automatically reconnect (para. [0043] allow server 130 to automatically establish replacement leg 455) further comprises: 
the client Al in use by User A, connected to the client B 1 in use by User B in a voice over IP call by use of an intermediate server (para. [0034] VoIP), wherein the intermediate server is configured to monitor a first signaling path health and a first media path health for the client Al and a second signaling path health and a second media path health for the client B1 (para. [0029] inbound leg, outbound leg.  para. [0057] monitor incoming and/or outgoing signaling messages and/or media.  para. [0059] monitor one or more signaling paths for caller 110 or destination 140 during the call, monitor signaling and/or media paths to maintain call quality), 
based on said monitoring by the intermediate server, the intermediate server determines the client B1 experiences a network problem based on the second media path health (para. [0059] monitor one or more signaling paths, server 130 detects a problem in a leg of the call.  para. [0050] server 130 may drop second leg 435 and reconnect… via leg 455.  para. [0064] monitor signaling information/or media related to first leg, second leg… para. [0067] hang up signals, interference on a signaling path between server 130 and destination 140); 
based on said determination by the intermediate server that the client B 1 experiences a network problem, the intermediate server notifies the client Al that User B is experiencing a network problem (para. [0065] play a message for caller 110 while dropping second leg, remain on the line); 
the intermediate server initiates a new connection with a client B2 (para. [0060] server 130… reconnect caller 110 to destination 140 vi a replacement leg 455.  para. [0064] replace second leg 435 (desktop telephone) with replacement leg 455 that is connected to a cell phone.  para. [0067] server 130… establish replacement 455 in response to the premature hang up signal); 
based on the initiation of the new connection with the client B2, the client B2 answers the new connection to the intermediate server (para. [0060] server 130… reconnect caller 110 to destination 140 
based on the intermediate server detecting that client B2 answered the new connection, the intermediate server actively monitors a third signaling path and a third media path to the client B2 (para. [0059] monitor one or more signaling paths for caller 110 or destination 140 during the call, monitor signaling and/or media paths. para. [0060],[0065] monitor first leg 430, bridging portion 450 and replacement leg); 
based on said establishment of the third signaling path and third media path to the client B2, the intermediate server joins the client B2 with the client Al (para. [0016] establish communication session… by sending signaling information.  para. [0056] receive signaling information, media information, link/channel. para. [0060] establishing replacement leg 455, connect first leg 430 to replacement leg 455);
	Ger does not teach:
wherein the client Al actively monitors the first signaling path health and the first media path health during the voice over IP call; 
based on said determination by the intermediate server that the client B1 experienced the network problem, the intermediate server begins a timer for the client B1 to reconnect, 
wherein when the timer exceeds a time threshold and the client B1 has not reconnected, the intermediate server initiates a new connection with a client B2.
Gisby teaches based on a determination by an intermediate server that client B1 experienced a network problem, the intermediate server begins a timer for the client B1 to reconnect (para. [0072] enterprise server 12 will attempt to reconnect to a device 11, 15, 17, 19 that was unintentionally disconnected for only a preset period of time).  Ger and Gisby come from a similar field of endeavor of monitoring a call and reconnecting devices to the call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Gisby’s disclosure of starting a timer for a client to reconnect.  One of ordinary skill in the art would have been 
Partanen discloses a server beginning a timer for a client B1 to connect and wherein when the timer exceeds a time threshold and the client B1 has not connected, the intermediate server initiates a new connection with a client B2 (para. [0032] which of the user's terminals an incoming call is most likely to be answered, and to route the call to that terminal first.  para. [0033] after a predetermined time period the call is not answered there then it is routed to the terminal having the next highest incidence).  After a client disconnects with a server, Ger describes initiating a new connection with a first client, client B1, or a second client, client B2.  Gisby describes a server attempting to reconnect with the client and waiting for the client to reconnect.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger and Gisby with Partanen’s disclosure of initiating a new connection with a second client after the time period such that server initiates the new connection with a second client after a time period of attempting the reconnection.  One of ordinary skill in the art would have been motivated to do so for benefits of attempting to establish the call with a client according to a user’s preferences and increaing the likelihood that the call will be answered (para. [0031],[0032]).
Bouchard teaches a client that actively monitors a signaling path health during a voice over IP call (para. [0008] IP telephony.  para. [0011] endpoints 12 each include a monitoring agent 20.  monitoring agent 20 detects one or more faults in a signaling packet received at endpoint 12…  fault in a signaling packet received at endpoint 12 suggests one or more faults in the network path).  Bouchard comes from a similar field of endeavor of monitoring paths during a call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Bouchard’s disclosure such that the client A1 of Ger is modified to actively monitor a first signaling path health during the voice over IP call.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of identifying faults and network conditions for facilitating analysis of the network.


Regarding claims 2, Ger does not expressly teach the method of claim 1, wherein the client B1 is configured to automatically attempt to reconnect to the intermediate server after experiencing the network problem.
Gisby teaches client B1 configured to automatically attempt to reconnect to an intermediate server after experiencing the network problem (para. [0068] unintentionally disconnect.  para. [0069] device… may attempt to reconnect automatically without any user input).  Ger and Gisby come from a similar field of endeavor of monitoring a call and reconnecting devices to the call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Gisby’s disclosure of enabling a client to automatically attempt to reconnect after experiencing a network problem.  One of ordinary skill in the art would have been motivated to do so because Ger describes allowing a destination to issue an instruction to establish a replacement leg (para. [0043]), and it would have been beneficial to provide the option to conveniently attempt reconnection to the call.

Regarding claims 4, Ger in view of Gisby, Partanen, Bouchard, and Gunnalan teach the method of claim 1, wherein the client Al, the client B1, and the client B2 comprise a mobile device, a tablet 

Regarding claims 5, Ger does not teach the method of claim 1, wherein the client Al actively monitors the first media path health and the first media path health.
Gunnalan teaches a client that actively monitors a media path health (para. [0143] during the established media session, quality of the path currently being used for the media session changes… by the endpoints themselves, e.g. by detecting… and performing additional path probing).  Gunnalan comes from a similar field of endeavor of monitoring paths during a call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Gunnalan’s disclosure such that the client A1 of Ger is modified to actively monitor a media path health.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of determining a quality of the path and utilizing a path with better quality.

Regarding claims 6, Ger does not teach the method of claim 1, wherein the client B1 actively monitors the second signaling path health and the second media path health.
Bouchard teaches a client that actively monitors a signaling path health during a voice over IP call (para. [0008] IP telephony.  para. [0011] endpoints 12 each include a monitoring agent 20.  monitoring agent 20 detects one or more faults in a signaling packet received at endpoint 12…  fault in a signaling packet received at endpoint 12 suggests one or more faults in the network path).  Bouchard comes from a similar field of endeavor of monitoring paths during a call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Bouchard’s disclosure such that the client B1 of Ger is modified to actively monitor a first signaling path health during the voice over IP call.  One of ordinary skill in the art would have been 
Gunnalan teaches a client that actively monitors a media path health during a voice over IP call (para. [0002] VOIP.  para. [0143] during the established media session, quality of the path currently being used for the media session changes… by the endpoints themselves, detecting that latency, jitter, and/or packet loss, etc. has increased).  Gunnalan comes from a similar field of endeavor of monitoring paths during a call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Gunnalan’s disclosure such that the client B1 of Ger is further modified to actively monitor a media path health during the voice over IP call.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of determining a quality of the path and utilizing a path with better quality.

Regarding claims 7, Ger does not teach the method of claim 6, wherein the client B1 automatically attempts to reconnect with the intermediate server upon determining the client B1 experiences the network problem based on the client B1 monitoring the second media path health.
Gisby teaches client B1 configured to automatically attempt to reconnect with an intermediate server upon the client B1 experiences the network problem (para. [0068] unintentionally disconnect.  para. [0069] device… may attempt to reconnect automatically without any user input). As explained above, Gunnalan describes a client that actively monitors a media path health and determining that the client experiences a network problem.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger and Gunnalan with Gisby’s disclosure of a client to automatically attempt to reconnect after experiencing the network problem.  One of ordinary skill in the art would have been motivated to do so for a benefit of providing the option to conveniently attempt reconnection to the call.


Bouchard teaches a client that actively monitors a signaling path health during a voice over IP call (para. [0008] IP telephony.  para. [0011] endpoints 12 each include a monitoring agent 20.  monitoring agent 20 detects one or more faults in a signaling packet received at endpoint 12…  fault in a signaling packet received at endpoint 12 suggests one or more faults in the network path).  Bouchard comes from a similar field of endeavor of monitoring paths during a call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Bouchard’s disclosure such that the client B2 of Ger is modified to actively monitor a first signaling path health during the voice over IP call.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of identifying faults and network conditions for facilitating analysis of the network.
Gunnalan teaches a client that actively monitors a media path health during a voice over IP call (para. [0002] VOIP.  para. [0143] during the established media session, quality of the path currently being used for the media session changes… by the endpoints themselves, detecting that latency, jitter, and/or packet loss, etc. has increased).  Gunnalan comes from a similar field of endeavor of monitoring paths during a call.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Gunnalan’s disclosure such that the client B2 of Ger is further modified to actively monitor a media path health during the voice over IP call.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of determining a quality of the path and utilizing a path with better quality.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ger in view of Gisby, Partanen, Bouchard, Gunnalan, and Smith et al. US Patent Publication No. 2012/0233327 (“Smith”).


Smith discloses a server configured to ring a plurality of user’s devices simultaneously (para. [0044] causes all available devices to ring simultaneously).  Ger describes client B1 experiencing a network problem.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with Smith’s disclosure of ringing a plurality of User’s devices simultaneously such that the server of Ger simultaneously rings the devices after the client experiences the network failure.  One of ordinary skill in the art would have been motivated to do so in order to have similarly notified a user of the call on all available devices, which may be increase the likelihood of a user answering a call from an important source (para. [0044] high-priority source).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ger in view of Gisby, Partanen, Bouchard, Gunnalan, and King et al. US Patent Publication No. 2016/0366559 (“King”).

Regarding claims 9, Ger does not teach the method of claim 1, wherein the intermediate server monitors the first media path health by applying a heartbeat to the first client and monitors the second media path health by applying a heartbeat to the second client.
King discloses a server that monitors paths by applying heartbeats to clients (para. [0034] mobile devices 110 and/or the voice server 130 may utilize heartbeat signals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ger with King’s disclosure of using heartbeats to monitoring paths such that the first media path and the second media path are monitored by applying the heartbeat.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of using the heartbeat signals to detect various types of connectivity disruptions.

s 10-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arscott et al. US Patent Publication No. 2017/0034223 (“Arscott”) in view of Ger US Patent Publication No. 2010/0322388 (“Ger”).

Regarding claims 10, Arscott teaches a mobile message server comprising: 
a storage device comprising computer executable program code; and 
a processor coupled to the storage device, wherein the processor executes the computer executable program code which further comprises: 
monitoring “a session” for a first client and “the session” for a second client during a voice over IP call (para. [0014] voice over IP.  para. [0051] server(s) 102 monitors the communication session between both devices); 
based on said monitoring by the mobile message server, determining the second client experiences a network problem (para. [0051] server(s) 102 determines whether client device 104 has been dropped from the communication session.  para. [0052] low signal strength); 
based on said determination by the mobile message server, the mobile message server notifies the first client that the second client is experiencing a network problem (para. [0051] media message to participant device 106, inform participant device 106 that client device 104 is disconnected); 
based on said determination by the mobile message server that the second client experienced the network problem, the mobile message server begins a timer for the second client to reconnect (para. [0023] maintains connection with the second user until the first user is reconnected, the communication session is idle for a predefined timeout.  para. [0051] time out, waiting period client device 104 has to reconnect before the communication session is terminated);
based on the mobile message server detecting that the second client reconnected to the mobile message server within the time threshold, the mobile message server actively monitors the “session” for the second client (para. [0058] client 104-1 was dropped.  dialpad signal to client device 104 and the second device.  client 104-1… attempts to reconnect to server); 

Arscott teaches monitoring but does not expressly teach monitoring a first signaling path health and a first media path health for the first client and a second signaling path health and a second media path health for the second client.
Arscott teaches determining the second client experiences a network problem but not based on the second signaling path health.
Arscott teaches the mobile message server actively monitors session but not expressly the second signaling path health and the second media path health for the second client.
Ger teaches a server configured to actively monitor a first signaling path health and a first media path health for a first client and a second signaling path health and a second media path health for a second client and based on the monitoring by the server, and determine the second client experiences a network problem based on the second signaling path health (para. [0057] monitor incoming and/or outgoing signaling messages and/or media.  para. [0059] monitor one or more signaling paths for caller 110 or destination 140 during the call, monitor signaling and/or media paths to maintain call quality.  para. [0050] server 130 may drop second leg 435 and reconnect… via leg 455.  para. [0064] monitor signaling information/or media related to first leg, second leg… para. [0067] interference on a signaling path between server 130 and destination 140).
Ger comes from a similar field of endeavor of call monitoring and reestablishing voice calls in response to detected problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arscott by implementing Ger’s disclosure such that the server of Arscott is configured to actively monitor signaling path health and media path health for the first client and the second client and determine that the second client experiences a network problem based on the second signaling path health and the second media path health.  One of ordinary 

Regarding claims 11, Arscott in view of Ger teach the mobile message server of claim 10, wherein based on said notification from the mobile message server that the second client is experiencing a network problem, the first client indicates by use of a visual or audio indicator to a user of the first client that the second client is experiencing a network problem (Arscott: para. [0023] audio message… message may also be text-based.  para. [0051] server(s) 102 plays a media message to participant device.  Ger: para. [0065] play a message for caller 110 while dropping second leg, remain on the line).

Regarding claims 15, Arscott does not teach the mobile message server of claim 10, wherein based on said monitoring by the mobile message server, the mobile message server determines the first client experiences a network problem based on the first signaling path health.
Ger teaches based on said monitoring by the mobile message server, the mobile message server determines the first client experiences a network problem based on the first signaling path health (para. [0057] monitor incoming and/or outgoing signaling messages and/or media.  para. [0059] monitor one or more signaling paths for caller 110 or destination 140 during the call, monitor signaling and/or media paths to maintain call quality.  para. [0050] server 130 may drop second leg 435 and reconnect… via leg 455.  para. [0064] monitor signaling information/or media related to first leg, second leg… para. [0067] interference on a signaling path between server 130 and destination 140).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arscott by implementing Ger’s disclosure such that the server of Arscott is configured to monitor and determine the first client experiences a network problem based on the first signaling path health.  One of ordinary skill in the art would have been motivated to do so for benefits of maintaining call quality and creating replacement links to improve call quality and/or call reliability (para. [0051]).



Regarding claims 18, Arscott in view of Ger teach the mobile message server of claim 10, wherein in response to the second client calling the first client, the intermediate server bridges the call to reconnect the second client to the first client (Arscott: para. [0047] reconnect service to client device 104.  dials into or attempts to reconnect to the communication session when disconnect. server(s) 102 connects client device 104 to participant device 106 and establishes a communication session.  para. [0057] maintains connection to participant device 106. para. [0058] server(s) establishes a communication session between participant device 106 and the selected device).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arscott in view of Ger and Alvarado et al. US Patent Publication No. 2016/0027134 (“Alvarado”).

Regarding claims 12, Arscott in view of Ger teach the mobile message server of claim 11 including the server determining that the second signaling path and second media path are reestablished.  Arscott and Ger do not teach wherein upon joining of the second client with the first client, the mobile message server sends the first client a message to cancel the visual or audio indicator in response to the mobile message server determining that the second signaling path and second media path are reestablished.
Alvarado teaches upon joining of a second client with a first client, a server sends a first client a message to cancel a visual or audio indicator in response to the server determining that the connection is reestablished (para. [0060] update the interfaces of other participants to reflect the loss of 

Regarding claims 13, Arscott does not teach the mobile message server of claim 12, wherein upon receipt of the message to cancel the visual or audio indicator, the first client removes the visual or audio indicator on the first client that the second client is experiencing a network problem.
Alvarado teaches upon receipt of the message to cancel the visual or audio indicator, the first client removes the visual or audio indicator on the first client that the second client is experiencing a network problem (para. [0060] update the interfaces of other participants to reflect the loss of communications.  allow the disconnected participant to reconnect.  para. [0062] server may also update the interface(s) of other participants… disconnected participant has successfully reconnected and to paly any changes in the participant’s state).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arscott and Ger by implementing Alvarado’s disclosure of providing a cancel message to clients and based on the cancel message, remove the visual indicator on the first client.  One of ordinary skill in the art would have been motivated to do so for benefits of providing updates on the status of participants of a call.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arscott in view of Ger and King et al. US Patent Publication No. 2016/0366559 (“King”).


King teaches a client providing a visual or audio indicator that includes a visual indicator (para. [0038] module 210 announce loss of connection of mobile device 110 to telephone 170.  announcement may alert… user with mobile device 110 has lost or is about to lose network connectivity.  para. [0039] provide music… audio signal to telephone 170 while waiting for reconnection.  may also, or alternatively, be a visual display on a user interface such as graphical or textual indicators).  King comes from a similar field of endeavor of establishing a voice call and providing a notification to a user in response to loss of connectivity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arscott by implementing King’s disclosure of providing a visual indicator.  One of ordinary skill in the art would have been motivated to do so in order to have updated a user of the participant device regarding a state of the client device and increased awareness of the connectivity problem of the client device.

Regarding claims 19, Arscott in view of Ger teach the mobile message server of claim 10.  As explained above, Ger teaches wherein the mobile message server monitors the first media path health by applying a heartbeat to the first client and monitors the second media path health by applying a heartbeat to the second client.  Arscott and Ger do not teach monitoring by applying a heartbeat to the first client and a heartbeat to the second client. 
King discloses a server that monitors paths by applying heartbeats to clients (para. [0034] mobile devices 110 and/or the voice server 130 may utilize heartbeat signals).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arscott and Ger with King’s disclosure of using heartbeats to monitoring paths such that the first media path and the second media path are monitored by applying the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arscott in view of Ger and Fotta et al. US Patent Publication No. 2011/0280386 (“Fotta”)

Regarding claims 17, Arscott in view of Ger teach the mobile message server of claim 11, wherein the visual or audio indicator includes an audio message (Arscott: para. [0023] audio message… para. [0051] server(s) 102 plays a media message to participant device.  Ger: para. [0065] play a message for caller 110) but do not teach the audio message followed by a series of tones.
Fotta discloses transmitting an audio indicator and a series of tones (para. [0125] notification message may be any one or combination of an audio recording…, audio tone, sequence of audio tones).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arscott by implementing Fotta’s disclosure of transmitting a series of tones such that the series of tones are transmitted after the voice message.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial for a user to be provided a combination of alerts so that the user is made aware of the disconnected call and attempts to reestablish connection.  Furthermore, although Fotta does not expressly disclose that the series of tones follows the audio indicator, one of ordinary skill in the art would have recognized that it is only possible for the series of tones to occur before or after the voice indicator.  It would have been also obvious to one of ordinary skill in the art to have provided the tones after the message so that a user is informed of the active connection to the server.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Arscott in view of Ger, King, and Minami et al. US Patent Publication No. 2014/0297878 (“Minami”).


Minami teaches applying a heartbeat using a series of websocket pings (para. [0017] websocket ping and websocket pong in response.  transmits such packets.  if there is no response within a certain time… implicit disconnection has occurred at some point along the path).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arscott and King with Minami’s disclosure of using websocket pings.  One of ordinary skill in the art would have been motivated to do so for a similar benefit of detecting disconnection along the paths.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gangadharan et al. US Patent Publication No. 2014/0222930 (para. [0066] websocket ping/pong to support keepalive.  continues to send the ping messages for a stipulated period of time at intervals) 

Liik et al. US Patent Publication No. 2014/0029732 (para. [0081] state #2.  network performance is too poor.  para. [0113] call attempt has not bee successful.  Para. [0105] time limit… for the call to be re-established.  para. [0114] time limit for re-establishment of the call has been reached.  Para. [0121] PSTN or mobile number in their profile)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445